Citation Nr: 0101042	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).  

3.  Entitlement to the payment of accrued benefits.  


REPRESENTATION 

Appellant represented by: Pedro Del Rosario, Jr.



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to February 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.  The appellant is the widow 
of the veteran, who died in February 1997.     

The Board notes that in the January 1999 rating action, the 
RO denied the following claims: (1) entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318, and (2) entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318, had the 
veteran brought a claim more than 10 years prior to death.  
The appellant subsequently filed a timely appeal.  However, 
the Board observes that the above claims essentially pertain 
to the same issue.  Accordingly, the Board will construe the 
claims, for purposes of this appeal, as one singular claim.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1997.  

2.  Cardiorespiratory arrest, due to chronic obstructive 
pulmonary disease, the cause of the veteran's death, was not 
shown by competent and probative evidence until many years 
after service and was not related to service.   

3.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.  

4.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for a service-connected disability that was rated 
totally disabling for a period of 10 years immediately 
preceding death.  

5.  A claim for accrued benefits was not submitted within one 
year from the date of the veteran's death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, which was 
cardiorespiratory arrest due to chronic obstructive pulmonary 
disease, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  

2.  The criteria for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(a) (West 1991); 38 C.F.R. §§ 3.22. 20.1106 (2000).  

3.  The claim of entitlement to the payment of accrued 
benefits was not timely filed.  38 U.S.C.A. § 5121 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.1000 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to Service Connection for the Cause of the 
Veteran's Death.

I.  Factual Background

The National Personnel Records Center (NPRC) has reported 
that the veteran's service medical records are not available 
and were probably destroyed in a July 1973 fire at that 
facility.  

A medical statement from H.S.A., M.D., Veterans Memorial 
Hospital, dated in December 1972, notes that the veteran had 
been hospitalized from November to December 1972, with 
diagnoses of chronic obstructive lung disease (also COPD), 
and bronchiectasis, left posterior basal segment.  

In a private medical statement of February 1991 G.S.R., M.D., 
stated that he had recently examined the veteran.  Dr. R. 
indicated that, according to the veteran, in February 1949, 
after his discharge from the Army, he had a chronic cough, 
chest and back pain, and loss of weight, diagnosed as chronic 
obstructive lung disease with bronchiectasis of the left 
posterior basal segment.  The veteran stated that his 
condition continued "on and off" until his confinement at 
the Veterans Memorial Hospital from November to December 
1972.  According to the veteran, he had chemotherapy from 
September 1988 to February 1991 for pulmonary tuberculosis 
(PTB).  Dr. R. noted that on current physical examination, 
the veteran had rales in the left lung and dullness over the 
left base.   

According to a private medical statement from A.P.N., M.D., 
Central Ilocos Sur District Hospital, dated in February 1991, 
the veteran had PTB, moderately advanced.  Dr. N. stated that 
the veteran had undergone chemotherapy for his PTB, beginning 
in September 1988.  

A private x-ray report, dated in April 1991, shows that the 
veteran had a normal chest.  

A June 1991chest x-ray taken at the Ilocos Regional Hospital 
was interpreted as showing haziness over the right 
infraclavicular.  The diagnoses included the following: (1) 
pulmonary tuberculosis, minimal, right, active, (2) bilateral 
bronchitis, with bronchiatic changes, (3) bilateral pulmonary 
emphysema, (4) pleuro-diaphragmatic adhesion, right, and (5) 
atheromatous aorta.  

The official death certificate indicates that the veteran 
died on February [redacted], 1997.  The immediate cause of death 
was cardiorespiratory arrest, and the antecedent cause of death 
was chronic obstructive pulmonary disease.  At the time of 
the veteran's death, he was not service-connected for any 
disabilities.  

In February 1998, the RO received medical records from the 
Army Station Hospital, Camp Aquino, from October to November 
1965.  The records show that in November 1965, the veteran 
was diagnosed with a carbuncle, right chest.  

A Medical Certificate of February 1998 from D.A.C., M.D., 
Lopez Hospital, notes that the veteran was hospitalized from 
April 20, 1994 to April 22, 1994, and during hospitalization, 
he was diagnosed with pulmonary tuberculosis, minimal, and 
chronic obstructive pulmonary disease.  In addition to the 
Medical Certificate, Dr. C. also submitted medical records 
from the Lopez Hospital, including a chest x-ray report, 
dated in April 1994, which notes fibroid infiltrates in the 
veteran's right upper lobe and parahilar areas.  The heart 
was enlarged, and the central pulmonary arteries were 
prominent.  The aorta was sclerotic, and the diaphragm was 
normal in contour.  The diagnoses included the following: (1) 
pulmonary tuberculosis, right, minimal, fibroid, (2) 
pulmonary arterial hypertension, and (3) cardiomegaly, with 
atherosclerotic aorta.   

In February 1998, the appellant submitted a statement 
indicating that from November to December 1952, the veteran 
was hospitalized at the V. Luna General Hospital.  According 
to the appellant, during the veteran's hospitalization PTB 
with chronic obstructive pulmonary disease and bronchiectasis 
were diagnosed.  The appellant stated that from October to 
November 1965, while the veteran was stationed at Camp Aquino 
in Bamban, Tarlac, he was admitted for PTB and other health 
problems.  She further noted that the veteran was again 
hospitalized from November to December 1972.  

A Medical Certificate from A.D.Z., M.D., Balaoan Hospital 
(also known as the Northern La Union Maternity and Children's 
Hospital), dated in February 1998, indicates that the veteran 
was hospitalized from December 17, 1996 to December 31, 1996, 
and had the following discharge diagnoses: Congestive heart 
failure, pneumonia, and anemia.  In September 1998, the RO 
received medical treatment records from the Balaoan Hospital 
which pertain to the veteran's December 1996 hospitalization. 

In March 1998, the appellant submitted a December 1994 
medical opinion pertaining to another veteran. 

In September 1998, the RO received a Certification, dated in 
September 1998, from the Camp Aquino Station Hospital, Armed 
Forces of the Philippines, indicating that medical records 
pertaining to the veteran were unavailable because a typhoon 
had destroyed the records.  

In September 1998, the RO received medical records from the 
Veterans Memorial Medical Center which show that the veteran 
was hospitalized from November to December 1972.  The records 
reflect that upon admission, the veteran stated that for the 
past 20 years, he had had an "on and off" productive cough.  
The veteran indicated that his cough was associated with 
anterior chest discomfort, mild generalized pain, headaches, 
and dizziness.  According to the veteran, he had malaria 
"during the Japanese time," and had been hospitalized in 
1952 and 1957 for PTB.  The veteran noted that at present, he 
was not taking anything for PTB.  Upon hospital discharge, 
the diagnoses were chronic obstructive lung disease, 
bilateral bronchiectasis, pulmonary tuberculosis, 
trichuriasis, and ascariasis.  


II.  Analysis

Under pertinent law and VA regulations, service connection 
may be granted for the cause of a veteran's death if the 
evidence of record demonstrates that a disability incurred in 
service either caused or contributed substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 (2000).  
In order for service connection to be granted for the cause 
of the veteran's death, the service-connected disability must 
be shown to have contributed substantially or materially or 
that it combined to cause death or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2000).  

In general, service connection is to be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be granted for a disease which was diagnosed after discharge 
from military service, when the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Newly enacted legislation now provides as follow:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.   

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C. 
§ 5107).   

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exist that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).   

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

To summarize, the appellant contends, in essence, that the 
veteran's death, which was due to cardiorespiratory arrest, 
due to chronic obstructive pulmonary disease, was related to 
service.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, her 
opinion that the veteran's death was related to his period of 
active service is not competent evidence.     

In the instant case, the probative evidence does not show 
that chronic obstructive pulmonary disease, the cause of the 
veteran's death, was of service origin or was otherwise 
related to his recognized active service.  While it appears 
that he served in the Philippine military after termination 
of his recognized service, such does not establish 
entitlement to USVA benefits.  The Board acknowledges that 
the veteran's service medical records are missing and are 
presumed to have been lost in a 1973 fire at the NPRC in St. 
Louis, Missouri.  However, with respect to any missing 
service medical records, the appellant does not contend, nor 
does the medical evidence of record intimate, that the 
veteran had his COPD disease during active service or for 
years thereafter.  In the appellant's February 1998 
statement, she indicated that the veteran was first 
hospitalized with chronic obstructive pulmonary disease in 
November 1952, approximately three and one half years after 
the veteran's discharge.  In February 1991 Dr. G.S.R. 
reported that "history reveal[ed]" that the veteran had had 
a chronic cough, chest and back pain and weight loss 
"after" his discharge from service, that such was diagnosed 
as COPD with bronchiectasis, and that it continued "on and 
off" until the veteran was hospitalized in 1972.  However, 
Dr. G.S.R. did not state how soon after service the veteran 
reportedly experienced such problems and the noted history 
given by the veteran is unsupported by competent evidence and 
unenhanced by the doctor.  Such a history is of little 
probative value.  It also must be emphasized that actual 
hospital records of treatment of the veteran for a furuncle 
of the chest in 1965, while he appearantly was serving with 
the Philippine military, mention nothing of any cough or 
other respiratory system problems and examination at that 
time revealed clear lungs.  Although the appellant has 
referred to that period of hospitalization as having been for 
COPD, bronchiectasis and PTSD, the hospital records speak for 
themselves and show no such diagnoses.  

While Veterans Memorial Hospital records of the veteran's 
hospitalization in late 1972 note that he gave a history of a 
productive cough on and off for 20 years, that claimed 
history is insufficient to establish that he actually had any 
chronic pulmonary disease dating back for 20 years or during 
service, even earlier.  In any event, except for PTB, which 
requires diagnostic studies for a valid diagnosis, the 20 
year history would have been about three years after service 
and not within the presumptive period for bronchiectasis.  
38 U.S.C.A. § 1101, 1112, 113 (West 991).  Additionally, the 
veteran's death certificate does not include PTB or 
bronchiectasis as an immediate, antecedent, or underlying 
cause of death or as an other significant condition 
contributing to death.  

As explained above, there is no competent and probative 
medical evidence supporting the appellant's claim that the 
cause of the veteran's death, cardiorespiratory arrest due to 
chronic obstructive pulmonary disease, was of service origin 
or otherwise related to service.  Thus, in light of the 
above, the preponderance of the evidence is against the claim 
and the claim must be denied.   

In reaching its decision, the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the appellant is not prejudiced by 
its consideration of her claims pursuant to this new 
legislation inasmuch as, although the RO denied the caused of 
death claim as not well grounded, VA met all obligations to 
the appellant under the new legislation.  The appellant has 
been offered the opportunity to submit evidence and argument 
on the merits of the issue on appeal and has done so.  
Further, VA has clearly advised the appellant of the relevant 
laws and regulations and the types of evidence potentially 
probative of her claim, to include a statement from a health 
care provider who had treated or examined the veteran during 
his lifetime and could support, by sound medical opinion, an 
interconnecting relationship between the veteran's cause of 
death and his military service.  Moreover, the appellant has 
been advised of the unavailability of the veteran's service 
medical records.  In view of the foregoing, the Board finds 
that the appellant will not be prejudiced by its actions and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of the appellant's claim.   

B.  Entitlement to DIC Under the Provisions of 38 U.S.C.A. 
§ 1318 (West 1991). 

Applicable regulations provide that benefits authorized by 
38 U.S.C.A. § 1318 shall be paid to a deceased veteran's 
surviving spouse or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and 

(2) The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error 
(CUE)) was not in receipt of but would 
have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that 
either:

(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
five years immediately preceding death.  

38 C.F.R. § 3.22 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that a survivor of a deceased veteran 
is eligible for DIC under section 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the veteran 
would have been in receipt of a 100 percent disability rating 
for such time but for CUE in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (2000).  

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time can only be made for 
claims where 38 C.F.R. § 19.196 applied, i.e., for those 
"entitled to receive" claims received prior to the March 
1992 effective date of 
38 C.F.R. § 20.1106 (providing that decisions with regard to 
entitlement to benefits under § 1318 will take into account 
final rating decisions during the veteran's lifetime), or, 
where a veteran had never filed a claim for VA benefits, and 
therefore no final VA decision regarding the veteran's level 
of disability was made.  See Marso, supra (citing to 
Carpenter v. West, 11 Vet. App. 140 (1998) and Wingo v. West, 
11 Vet. App. 307 (1998)).       

The Board notes that the implementing regulation of 38 
U.S.C.A. § 1318, which is 38 C.F.R. § 3.22, was changed, 
effective January 2000.  The appellant's claim for dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 was filed 
prior to January 2000, and thus the former implementing 
regulation would also apply to her claim.  The new regulation 
in effect eliminates consideration of hypothetical 
entitlement as a basis of awarding benefits under 38 U.S.C.A. 
§ 1318.  Accordingly, the old version of § 3.22 is more 
favorable to the appellant, and will be applied to her claim.

In the instant case, at the time of the veteran's death, 
service connection was not in effect for any disability.  
Thus, he was not continuously rated totally disabled for a 
service connected disability for 10 years preceding his 
death, or as totally disabled from the date of discharge for 
a period of not less than five years immediately preceding 
his death.

As noted above, the appellant filed her claim prior to 
January 2000, and after 1992. The question, therefore, arises 
as to whether the veteran would have hypothetically been 
entitled to a total rating for 10 years prior to his death, 
had he filed a claim for such benefit.  The record for the 10 
years prior to his death contains no evidence of a service-
connected disease or disability.  In other words, there was 
no competent evidence of a current disease or disability that 
had been linked by competent evidence to service.  The 
competent medical evidence of record pertaining to the 10 
year period prior to the veteran's death shows treatment for 
various conditions that have not been linked to service and, 
even with consideration of any applicable presumptive 
periods, would not warrant presumptive service connection.  
Therefore the Board must conclude that the veteran would not 
have been hypothetically entitled to a total rating based on 
service connected disease or disability for the 10 years 
immediately preceding his death.

In order for a valid CUE claim to be raised, the appellant 
must allege with some specificity what the alleged error is, 
and, unless it is patently clear and unmistakable, the 
appellant must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); See Eddy v. Brown, 
9 Vet. App. 52; 57 (1996).

The appellant has not made a specific allegation of error 
regarding the Board's February 1992 decision that denied 
entitlement to service connection for pulmonary tuberculosis, 
with chronic obstructive pulmonary disease and 
bronchiectasis.  This decision is final.  Even if the veteran 
had reopened that claim with the submission of new and 
material evidence, there was no competent evidence linking 
those disabilities to service, and there was also no evidence 
that they warranted a 100 percent evaluation or were totally 
disabling for the 10 years prior to his death.  Thus, 
revision of the February 1992 Board decision could not have 
resulted in hypothetical entitlement so as to serve as the 
basis for an award of benefits under 38 U.S.C.A. § 1318.

In sum, the criteria for a grant of entitlement to DIC 
benefits have not been met.  Specifically the evidence does 
not show that the veteran was in receipt of a 100 percent 
evaluation for 10 years prior to his death; there exists a 
final Board decision denying the veteran's claim for service 
connection for pulmonary tuberculosis, with chronic 
obstructive pulmonary disease and bronchiectasis; and, the 
appellant applied for DIC benefits subsequent to March 1992 
and has not raised a claim of CUE in a final decision.  
Therefore, in light of the above, the Board concludes that 
the appellant's claim of entitlement to dependency and 
indemnity benefits under 38 U.S.C.A. § 1318 is precluded as a 
matter of law.  Because the law, and not the facts, is 
dispositive of the issue, the appellant has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


C. Entitlement to the Payment of Accrued Benefits.

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death (hereinafter referred to as "accrued 
benefits") and due and unpaid for the period not to exceed 
two years, shall, upon the death of such individual be paid 
to the living person first listed as follows: (1) his spouse, 
(2) his children (in equal shares), (3) his dependent parents 
(in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a).

By statute, entitlement to accrued benefits must be based on 
evidence in the file at the time of death, or evidence, such 
as VA records, deemed to be of record at that time.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 
Vet. App. 483 (1994).

In the instant case, service connection was not in effect for 
any disability at the time of the veteran's death.  
Additionally, the appellant's claim for accrued benefits was 
not filed within one year of the veteran's death. 38 U.S.C.A. 
§ 5121(c).  In this regard, the veteran died on February [redacted], 
1997, and the appellant's claim was received by the RO on 
March 18, 1998.  The Board further observes that there is 
nothing in the record that could be construed as a claim for 
accrued benefits that was filed within the year following the 
veteran's death.  See 38 C.F.R. §§ 3.152, 3.1000 (2000).  
Thus, the absence of a timely claim is a bar to such 
benefits.  Accordingly, the appellant has no legal 
entitlement to accrued benefits under 38 U.S.C.A. § 5121.  
The Court has held that in a case where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis, 6 Vet. App. at 426.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.  

The claim of entitlement to the payment of accrued benefits 
is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

